In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law.
In State ex rel. Peeples v. Anderson (1995), 73 Ohio St.3d 559, 653 N.E.2d 371, this court held that, “[w]hile sua sponte dismissal of a complaint without notice is generally inappropriate, it is proper where the complaint is frivolous or the claimant obviously cannot prevail on the facts alleged in the complaint. See State ex rel. Edwards v. Toledo City School Dist. Bd. of Edn. (1995), 72 Ohio St.3d 106, 108, 647 N.E.2d 799, 801, citing Baker v. Dir., U.S. Parole Comm. (C.A.D.C.1990), 916 F.2d 725, and English v. Cowell (C.A.7, 1993), 10 F.3d 484.” Relators cannot prevail on the facts alleged in their complaint or, indeed, on any set of facts, because this court lacks authority to grant the relief requested in their complaint. Accordingly,
IT IS ORDERED by the court sua sponte that, under the authority of State ex rel. Peeples v. Anderson, this cause be, and hereby is, dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., not participating.